Holmes, Judge,
delivered the opinion of the court.
This was an action of ejectment for a tract of land lying on the Meramec river, in St. Louis county, and being lot No. 3 allotted to Mary Harney in the partition made of U. S. survey No. 3051. The plaintiffs proved title to the land. The defendants relied upon the statute of limitations. The jury were correctly instructed upon this defense, and the verdict was for the plaintiffs. No error in law is pointed out to us.
The judgment appears to have been given for the right party, and will be affirmed.
The other judges concur.